Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 15-16 and 18-28 are all the claims for this application.
2.	Claim 28 is added in the Response of 5/23/2022.
3.	Claims 15-16 and 18-28 are all the claims under examination.
4.	Applicants amendment of the claims raises new grounds for objection. This Office Action is final.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
5.	The rejection of Claims 15-16 and 18-27 (and 28) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained.
A) Applicants allege the application shows that each of the antibody variants of the method of claim 1 bind to CDH19 (see at least Figures 1 and 2). CDH19 is a type II cadherin transmembrane protein widely expressed in melanoma with limited expression in normal tissues. Melanoma is a skin cancer that is caused by the oncogenic transformation of melanocytes, which are pigment producing skin cells. Example 1 reports data that each of the 46 CDH19/CD3 bispecific antibodies recited in claim 1 (and shown in Table 1 in paragraph 254) stained HEK293 cells transfected with human CDH19, cynomolgus CDH19 and the human CDH19- 20Application No. 15/673,539Docket No.: 32243/48846BAmendment and response dated May 23, 2022Response to non-final Office Action dated November 23, 2021expressing melanoma cell line CHL-1. 
	Response to Arguments
	 The claims are specifically drawn to bispecific anti- human CDH19 x anti-human CD3 BiTE constructs used in melanoma treatment methods, in vivo, and which, in vitro, assays relied upon by Applicants in Figures 1 and 2, do not depend on nor demonstrate the contiguous T-cell engagement by any one of the bispecific BiTE antibodies comprising any one of the 46 anti-CDH19 species in elements (a)(i) thru (b)(xv) of generic Claim 15. Generic Claim 15 is not even disclosed for the anti-CD3 binding portion. The assays in Figures 1 and 2 do not relate to the T-cell engaging aspect of the construct as a whole for in vivo treatment of melanoma but only the ability of some anti-CDH19 antibody species from the total of 46 to bind better than others to a melanoma cell line, in vitro. 

	B) Applicants allege Example 2 reports the results of cell lysis from flow cytometry assays and describes in detail how to measure cytotoxicity of the claim-recited antibodies. Example 2 describes how the flow cytometry assays were carried out to determine cell lysis of cynomolgus CDH19-transfected CHO cells in the presence of serial dilutions of CDH19 bispecific antibodies without undue experimentation.
Response to Arguments
Applicants have yet to supplement the record prosecution history with any data gathered from those experiments described in Example 2. It is not substantiated by the description in the specification nor Applicants excerpts of those experiments, which of all 46 possible anti-hCDH19 x anti-CD3 antibodies were examined. It is not substantiated which combination of anti-CD3 VH/VL domains or VH/VL CDR1-3 are used in any given bispecific BiTE with any one of the 46 total anti-CDH19 species of antibodies that are shown to result in cytotoxicity measured by EC50 values. 
Generic Claim 15 does not define or disclose the structural features of the anti-CD3 VH/VL domains, thus and contrary to Applicants allegations, the POSA would be required to test myriad combinations of known and yet-to-be-discovered anti-CD3 antibodies in a bispecific BiTE combination format with any one of the 46 anti-CDH19 species of antibody under the assay conditions of Example 2. Here, Applicants have not even given the POSA any suggestion as to which anti-CDH19 antibody species to begin testing with the universe of all possible anti-CD3 binding domains. The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).
 As regards the Wands decision, the Court does not provide sufficient guidance as to what a reasonable number of working examples should be. Specifically, the Court stated “No evidence is presented by either party on how many hybridomas would be viewed by those in the art as requiring undue experimentation to screen.” And bearing in mind the state of the art at the time of Wands invention the Court states “This process entails immunizing animals, fusing lymphocytes from immunized animals with myeloma cells to make hybridomas, and screening the antibodies produced by the hybridomas for the desired characteristics.” Applicants’ reliance on data that is neither presented nor claimed by way of which anti-CD3 embodiment was used in the BiTE(s) for testing, ignores the technical complexity of the instant BiTE antibodies in addition to the unpredictability of the myriad antibody embodiments actually being functionally capable of binding to both CDH19 and CD3, in vivo, in order to treatment a melanoma cancer. Because WANDS does not provide sufficient guidance as to what a reasonable number of working embodiments should be for an unpredictable and technically complex art, Applicants have not overcome the rejection.
Finally, it is noted that Applicants reliance on arguments in place of evidence to establish that the myriad BiTE could be produced and used to the full extent of the claim scope and in meeting all of the claimed limitations, does not overcome the outstanding rejection of the claims.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.

C) The disclosure in the specification is deficient in its description for the meaning of those sequences set forth in the table on pp. 89-90 and labeled “Ab” and “CDH19xCD3”. It is not at all clear what those sequences represent (no description is provided in the Sequence Listing for the corresponding SEQ ID NO) and whether they contain the CDRs for the VH and VL domains of an anti-CD3 binding domain. The anti-CD3 binding domain for the instant claimed BiTE is not at all apparent or transparent from the overall specification and by citation of sequences labeled only by “CDH19xCD3”. Applicants are requested to identify the VH/VL elements for the anti-CD3 binding domain portion of the instant claimed anti-CDH19 x anti-CD3 BiTE constructs.
The rejection is maintained.

Examiner’s Note: To advance prosecution, Applicants could amend generic Claims 15 and 28 to recite the preferred anti-CD3 VHCDR1-3 and VLCDR1-3 pairs or VH/VL domain pairs used in the bispecific anti-CDH19 x anti-CD3 BiTE format that were tested under the conditions of Example 2.

New Grounds for Objection
Specification
6.	The disclosure is objected to because of the following informalities:
a) The disclosure in the specification is deficient in its description for the meaning of those sequences set forth in the numerous tables. For example, the tables subsequent to “Table 2” at [00271] and starting at [00272] are not enumerated by table number. Still further, none of the contents of those tables are even defined or described. The tables on pp. 91-119 are even more confusing in the absence of an definition of what those sequences represent.
Appropriate correction is required.

Claim Objections
7.	Claims 21-23 and 25-26 are objected to because of the following informalities:  
a) Each of Claims 21-23 and 25-26 depends from generic Claim 15 which is drawn to precise embodiments for the 46 total anti-CDH19 binding domains for the bispecific BiTE.  The Claims 21-23 and 25-26 are drafted such that different combinations of VH and VL domains that are paired comprise different VH CDR1-3 and different VL CDR1-3 than compared to each of elements (a)(i) thru (b)(xv) of Claim 15. Restated, the claims are required to comprise the anti-CDH19 binding portions are required to comprise the CDR1-3 sets in depending from Claim 15
Appropriate correction is required.

Conclusion
8.	No claims are allowed.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643